                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    CLARENCE ANTHONY HATTON,                    Case No. 3:14-cr-00057-SLG-4

                           Defendant.


                           ORDER TAKING JUDICIAL NOTICE

         Before the Court at Docket 513 is Defendant Clarence Anthony Hatton’s

response to the government’s Motion to Take Judicial Notice.1 The Court has

granted the government’s motion and taken judicial notice of a table—prepared by

the government based on information found in the Public Access to Court

Electronic Records (PACER) database—listing federal criminal cases in which

defendant’s former counsel was listed as counsel of record.2 The government’s

table was admitted as Exhibit 2 at the evidentiary hearing in this case.3

         Mr. Hatton seeks to have the Court take judicial notice of a similar table

prepared by the defense, identified as Exhibit VVV. The defense table modifies

government Exhibit 2 by adding a column of “notes” also based on information


1
    The government’s motion is at Docket 504.
2
    Docket 504-2 (chart); Docket 506.
3
    Docket 508 (under seal).
found in PACER. These notes include objective information such as dates, types

of filed documents, and the length of imposed sentences.4

          Having reviewed the proposed exhibit, the Court finds the information in the

exhibit “can be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.”5 Moreover, "[a] court may take judicial notice

of undisputed matters of public record, which may include court records available

through PACER."6

          In light of the foregoing, IT IS ORDERED that the Court will take judicial

notice of the PACER information in defense exhibit VVV. Exhibit VVV is admitted

into evidence.

          DATED this 14th day of April, 2020, at Anchorage, Alaska.

                                                     /s/ Sharon L. Gleason
                                                     UNITED STATES DISTRICT JUDGE




4
    Docket 513-1.
5
    Fed. R. Evid. 201(b)(2).
6
    United States v. Raygoza-Garcia, 902 F.3d 994, 1001 (9th Cir. 2018).

Case No. 3:14-cr-00057-SLG-4, United States v. Hatton
Order Taking Judicial Notice
Page 2 of 2
